Citation Nr: 0014641	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  94-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for ulnar 
nerve compression, status postoperative right carpal 
tunnel release and right ulnar release (major).  

2. Entitlement to a compensable evaluation for the residuals 
of a right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to August 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In November 1995, October 1997, and October 1999, the Board 
remanded this case to the RO for additional development.  

In October 1999, the Board denied the claim of entitlement to 
service connection for a cervical spine disorder.  This issue 
has been appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  Therefore, it is not before the Board at 
this time.  In October 1999, the Board noted that the veteran 
had raised additional claims.  At that time, it was found 
that these issues have not been developed for appellate 
consideration.  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).  These issued 
were referred to the RO.  The RO addressed these claims in a 
January 2000 rating decision.  A notice of disagreement 
regarding this rating decision has not been filed.  
Consequently, these issues are not before the VA at this 
time.    


REMAND

In October 1999, this case was remanded to the RO for the 
following action:

If possible, the VA physician who 
conducted the March 1998 neurological 
examination should review the evidence in 
the veteran's claims folder, including a 
complete copy of the this REMAND, and 
should submit an addendum to the report 
of that evaluation addressing each of the 
following:  

(a) Whether reflex sympathetic dystrophy 
is present;

(b) and, if present, what is the degree 
of medical probability that it is related 
to the service-connected ulnar nerve 
compression, status postoperative right 
carpal tunnel release and right ulnar 
release and/or right shoulder disorder, 
either on the basis of direct proximal 
causation or aggravation.  If aggravation 
is found, the examiner should quantify, 
to the extent possible, the degree of 
additional disability resulting from the 
aggravation;

(c) The examiner is requested to comment 
as to whether the service-connected right 
upper extremity disorders cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiners should so 
indicate; and  

(d) With respect to the subjective 
complaints of pain, the neurologist is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

A VA medical report was prepared in November 1999 which 
addresses the questions raised by the Board in October 1999.  
However, the veteran's representative, in written argument 
prepared in May 2000, contends that this report was 
inadequate because the VA Medical Center (VAMC) or RO have 
not indicated why it was not possible to have the VA 
physician who conducted the March 1998 neurological 
examination prepare the addendum.  The representative cited 
to the Court's decision in Stegall v. West, 11 Vet. App. 268 
(1998).  Citing directly from Stegall:

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as [] "the 
head of the Department."  38 U.S.C. 
§ 303....Finally, we hold also that where, 
as here, the remand orders of the Board 
or this Court are not complied with, the 
Board itself errs in failing to insure 
compliance.

Stegall, 11 Vet. App. at 271.

The Board must note that it has remanded this case on three 
occasions and has had the veteran evaluated numerous times to 
determine the nature and extent of these disabilities.  
Nevertheless, it would appear that under Stegall, the record 
must provide some explanation as to why the March 1998 
examiner was not available to provide the requested addendum.  
The Board has also carefully noted the procedural history and 
Court actions within the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), which also involves a veteran with a service 
connected shoulder disability with complaints of pain.  
Accordingly, although regretting the additional delay, this 
case must be returned to the RO for the following:

1.  Either the RO or, if appropriate, the 
VAMC is asked to provide a statement in the 
record as to why it was not possible for the 
VA physician who conducted the March 1998 
neurological examination to review the 
evidence in the veteran's claims folder, 
including a complete copy of the October 1999 
REMAND, and submit an addendum to the report 
of that evaluation addressing points noted 
within the Board's October 1999 remand.  If 
it was not possible for the physician to 
prepare this report, the case should be 
returned to the Board with the explanation.  
If it is possible for the VA physician who 
conducted the March 1998 neurological 
examination to review the evidence in the 
veteran's claims folder and submit an 
addendum to the report, he should do so based 
on the four questions raised by the Board in 
October 1999.

2.  Thereafter, the RO should review the 
actions taken and assure that they are 
responsive to the directive in this 
remand and in the prior remand of October 
1999.  Stegall, supra.  If not, 
corrective action should be taken.  Once 
the RO is satisfied that the actions 
requested in this remand and in the 
remand of October 1999 have been 
completed, the RO should readjudicate the 
issues of entitlement to increased 
evaluations for ulnar nerve compression, 
status postoperative right carpal tunnel 
release and right ulnar release (major) 
and a right shoulder disorder.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a supplemental statement of the case and given an 
opportunity to submit written or other argument in response 
thereto, before the case is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




